Order entered November 14, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00709-CV
                                      No. 05-19-00711-CV

                     IN THE INTEREST OF I.S., ET AL., CHILDREN
                     IN THE INTEREST OF J.L., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. DF-14-10695 and DF-17-19273

                                           ORDER
       Before the Court is the Department of Protective and Regulatory Services’ November 12,

2019 motion to extension of time to file its briefs.      We GRANT the motion and ORDER the

briefs be filed no later than November 20, 2019. We caution that further extension requests will

not be granted absent exigent circumstances.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE